Dear Representative Warren:
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub, which has been assigned to me for review.  You inquire whether the Dual Officeholding and Dual Employment laws of this state prohibit an individual from simultaneously holding employment with the Orleans Parish School Board while serving as Commissioner of the Almonaster-Michoud Industrial District Board.
The individual in question serves as Commissioner of the Almonaster-Michoud Industrial District Board.  This office is a part-time, local appointive office.  LSA-R.S. 33:4701, et. seq.; LSA-R.S. LSA-R.S. 42:62(2).  You relate that this individual is also a "casual employee" of the Orleans Parish School Board who is paid by the hour.  We are further informed this individual sometimes works in excess of a thirty-five hour workweek with the school board, but often works less than thirty-five hours per week.
We are of the opinion that this individual may simultaneously hold both positions.  A person may hold local, part-time appointive office while holding either part-time or full-time local employment.  The Dual Officeholding and Dual Employment provisions of our law do not prohibit either arrangement. LSA-R.S. 42:62, et. seq.
Should you have further inquiries, please contact this office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0148E